     Case 8:18-cr-00243-PSG Document 26-1 Filed 10/12/20 Page 1 of 5 Page ID #:107



 1   NICOLA T. HANNA
     United States Attorney
 2   BENJAMIN R. BARRON
     Assistant United States Attorney
 3   Chief, Santa Ana Branch Office
     CHARLES E. PELL (Cal. Bar No. 210309)
 4   Assistant United States Attorney
     Santa Ana Branch Office
 5        United States Courthouse
          411 West Fourth Street, Suite 8000
 6        Santa Ana, California 92701
          Telephone: (714) 338-3542
 7        Facsimile: (714) 338-3561
          E-mail:     charles.e.pell2@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. SA CR 18-000243-PSG

13              Plaintiff,                   [PROPOSED] ORDER CONTINUING
                                             TRIAL DATE AND FINDINGS REGARDING
14                    v.                     EXCLUDABLE TIME PERIODS PURSUANT
                                             TO SPEEDY TRIAL ACT
15   MARGARET QUICK,
                                             NEW TRIAL DATE:         01/   /2021
16              Defendant.
                                             NEW S/C DATE:           01/   /2021
17

18

19         The Court has read and considered the Stipulation Regarding

20   Request for (1) Continuance of Trial Date and (2) Findings of

21   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the

22   parties in this matter, as well as the Central District of

23   California’s General Orders Nos. 20-02 and 20-03 In Re: Coronavirus

24   Public Emergency.     The Court hereby finds that the Stipulation,

25   which this Court incorporates by reference into this Order,

26   demonstrates facts that support a continuance of the trial date in

27   this matter, and provides good cause for a finding of excludable

28   time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
     Case 8:18-cr-00243-PSG Document 26-1 Filed 10/12/20 Page 2 of 5 Page ID #:108



 1         The Court further finds that: (i) the ends of justice served by

 2   the continuance outweigh the best interest of the public and

 3   defendant in a speedy trial; (ii) failure to grant the continuance

 4   would be likely to make a continuation of the proceeding impossible,

 5   or result in a miscarriage of justice; iii) the case is so unusual

 6   and so complex, due to the nature of the prosecution and the

 7   existence of novel questions of fact or law, that it is unreasonable

 8   to expect preparation for pre-trial proceedings or for the trial

 9   itself within the time limits established by the Speedy Trial Act;

10   and (iv) failure to grant the continuance would unreasonably deny

11   defendant continuity of counsel and would deny defense counsel the

12   reasonable time necessary for effective preparation, taking into

13   account the exercise of due diligence.

14         The Court also hereby FINDS AS FOLLOWS:

15         1.    On March 13, 2020, following the President’s declaration

16   of a national emergency in response to COVID-19, the Court entered a

17   General Order suspending jury selection and jury trials scheduled to

18   begin before April 13, 2020.       C.D. Cal. General Order No. 20-02, In

19   Re: Coronavirus Public Emergency, Order Concerning Jury Trials and

20   Other Proceedings (Mar. 13, 2020).          The Court most recently renewed

21   that suspension, until a “date to be determined,” on August 6, 2020.

22   C.D. Cal. General Order No. 20-09, In Re: Coronavirus Public

23   Emergency, Further Order Concerning Jury Trials and Other

24   Proceedings (Aug. 6, 2020).

25         2.    Also on March 13, 2020, the Court imposed health- and

26   travel-related limitations on access to Court facilities.            C.D. Cal.

27   General Order No. 20-03, In Re: Coronavirus Public Emergency, Order

28   Concerning Access to Court Facilities (March 13, 2020).            On March

                                             2
     Case 8:18-cr-00243-PSG Document 26-1 Filed 10/12/20 Page 3 of 5 Page ID #:109



 1   19, 2020, by Order of the Chief Judge, the Court instituted its

 2   Continuity of Operations Plan (“COOP”), closing all Central District

 3   of California courthouses to the public (except for hearings on

 4   criminal duty matters) and taking other emergency actions.            C.D.

 5   Cal. Order of the Chief Judge No. 20-042 (March 19, 2020).            On March

 6   29 and 31, recognizing COVID-19’s continued spread in the community,

 7   the Court took further action: implementing video-teleconference and

 8   telephonic hearings and suspending all grand-jury proceedings.             C.D.

 9   Cal. Orders of the Chief Judge Nos. 20-043 (March 29, 2020) and 20-

10   044 (March 31, 2020).      The Court’s most recent General Order

11   maintains court facilities’ general closure to the public; however,

12   it allows in-person criminal hearings for defendants who do not

13   consent to remote appearance, and it allows up to 10 members of the

14   public to attend.     General Order No. 20-09, at 2-3 (August 6, 2020).

15         3.    These orders were imposed based on (1) the California

16   Governor’s declaration of a public-health emergency in response to

17   the spread of COVID-19, as well as (2) the Centers for Disease

18   Control’s advice regarding reducing the possibility of exposure to

19   the virus and slowing the spread of the disease.           See, e.g., General

20   Order 20-02, at 1.

21         4.    Local and state governments have adopted similar policies.

22   On March 19, 2020, both Los Angeles Mayor Eric Garcetti and

23   California Governor Gavin Newsom issued emergency orders requiring

24   residents to “stay home,” subject to limited exceptions.            California

25   Executive Order N-33-20 (March 19, 2020); accord Safer at Home,

26   Public Order Under City of Los Angeles Emergency Authority ¶ 1

27   (March 19, 2020).     Subject to similarly limited exceptions, all

28   travel was prohibited.      Safer At Home ¶ 4.      Non-essential businesses

                                             3
     Case 8:18-cr-00243-PSG Document 26-1 Filed 10/12/20 Page 4 of 5 Page ID #:110



 1   requiring in-person attendance by workers were ordered to cease

 2   operations.    Id. ¶ 2.    All schools in the Los Angeles Unified School

 3   District remain closed to in-person classes.

 4         5.    Given the grave public-health concerns discussed in

 5   General Orders 20-02 through 20-09, and given the facts set forth in

 6   the government’s Motion (which the Court incorporates fully by

 7   reference here), the ends of justice served by the continuance

 8   outweigh the best interest of the public and defendant in a speedy

 9   trial.

10         6.    Failure to grant the continuance would likely make a

11   continuation of the proceeding impossible or result in a miscarriage

12   of justice.

13         7.    Failure to continue this case would also likely put

14   parties, witnesses, jurors, counsel, and court personnel at

15   unnecessary risk.

16         8.    Due to the restrictions imposed by current public-health

17   concerns, it is also unreasonable to expect adequate preparation for

18   pretrial proceedings or for the trial itself within the Speedy Trial

19   Act time limits.     Thus, denial of a continuance is likely to deny

20   all counsel reasonable time necessary for effective preparation,

21   taking into account the exercise of due diligence.

22         9.    The continuance is not based on congestion of the Court’s

23   calendar, lack of diligent preparation on the part of the attorney

24   for the government or the defense, or failure on the part of the

25   attorney for the government to obtain available witnesses.

26         Accordingly, the Court finds that there are facts that support

27   a continuance of the trial date in this matter, and there is good

28   cause for a finding of excludable time pursuant to the Speedy Trial

                                             4
     Case 8:18-cr-00243-PSG Document 26-1 Filed 10/12/20 Page 5 of 5 Page ID #:111



 1   Act, 18 U.S.C. § 3161.

 2         THEREFORE, FOR GOOD CAUSE SHOWN:

 3         1.    The trial in this matter is continued from October 27,

 4   2020, to January __, 2021. The status conference hearing is

 5   continued to January __, 2021, at ____ _.m.

 6         2.    The time period of October 27, 2020, to January 26, 2021,

 7   inclusive, is excluded in computing the time within which the trial

 8   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

 9   and (h)(7)(B)(iv).

10         3.    Defendant shall appear in Courtroom 6A of the Federal

11   Courthouse, 350 W. 1st Street, Los Angeles, California, pursuant to

12   the newly-scheduled dates and times.

13         4.    Nothing in this Order shall preclude a finding that other

14   provisions of the Speedy Trial Act dictate that additional time

15   periods are excluded from the period within which trial must

16   commence.    Moreover, the same provisions and/or other provisions of

17   the Speedy Trial Act may in the future authorize the exclusion of

18   additional time periods from the period within which trial must

19   commence.

20         IT IS SO ORDERED.

21

22     DATE                                  HONORABLE PHILIP S. GUTIERREZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28

                                             5
